Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claim 9 is added to Claim 1 and Claim 15 is made independent.

1. A disc-shaped aircraft comprising:
a rotatable disc-shaped wing inclined downward from a center to an edge of the wing and comprising a through hole vertically penetrating through the 
a body provided in a space under the wing;
a driving mechanism for providing rotary power to the wing;
a connector comprising an end connected to a side of the wing forming the through hole, and another end connected to the driving mechanism to transmit rotary power to the wing;
a main channel provided between the wing and the body to serve as a passage for a gas sucked into the through hole;
an ejection hole provided between a lower end of the wing and the body to eject the gas flowing along the main channel, downward; and
a flight controller for adjusting an ejection amount of the gas ejected from the ejection hole, by changing a shape of the main channel by adjusting a height of the wing.

2-9. (Canceled)

10. The disc-shaped aircraft of claim 1

11. The disc-shaped aircraft of claim 10, wherein the first and second ejectors comprise a plurality of unit ejectors capable of enabling multidirectional joint motion relative to each other to eject the gas in multiple directions.

12. The disc-shaped aircraft of claim 10, wherein the body comprises:
a first sub-channel for supplying the gas sucked from the through hole, to the first ejector;
a second sub-channel for supplying the gas sucked from the through hole, to the second ejector;
a first flow rate adjuster provided in the first sub-channel to adjust a flow rate of the first sub-channel; and
a second flow rate adjuster provided in the second sub-channel to adjust a flow rate of the second sub-channel, and
wherein the flight controller adjusts a gas ejection amount of the first ejector by controlling the first flow rate adjuster, and adjusts a gas ejection amount of the second ejector by controlling the second flow rate adjuster.

13. The disc-shaped aircraft of claim 10, wherein the flight controller differently adjusts gas ejection amounts of the first and second ejectors depending on a rotation direction of the wing.

14. The disc-shaped aircraft of claim 12, wherein the flight controller reduces an amount of the gas flowing into the main channel and increases an amount of the gas flowing into the first and second sub-channels by reducing the height of the wing.

15. A disc-shaped aircraft comprising:
a rotatable disc-shaped wing inclined downward from a center to an edge of the wing and comprising a through hole vertically penetrating through the center of the wing;
a body provided in a space under the wing;
a driving mechanism for providing rotary power to the wing;
a connector comprising an end connected to a side of the wing forming the through hole, and another end connected to the driving mechanism to transmit rotary power to the wing;
a main channel provided between the wing and the body to serve as a passage for a gas sucked into the through hole; and
an ejection hole provided between a lower end of the wing and the body to eject the gas flowing along the main channel, downward;

wherein the blades are provided to suck the gas downward from above the wing when the wing rotates.

16. The disc-shaped aircraft of claim 1

17. The disc-shaped aircraft of claim 1, further comprising a first ejector and a second ejector provided at both sides of a vertical plane passing through a center of the body, provided as pipe-shaped channels connected to the body, and capable of ejecting the gas sucked from the through hole.

18. The disc-shaped aircraft of claim 17, wherein the first and second ejectors comprise a plurality of unit ejectors capable of enabling multidirectional joint motion relative to each other to eject the gas in multiple directions.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of Lowe’036 (US 6,270,036 B1) discloses a similar rotating wing (12) aircraft having a main channel (channel where 80 flows in Fig. 5) between the wing and a body (28+16) however the shape of the main channel does not change by changing a height of the wing.  Lowe also has another patent Lowe’991 (US 6,016,991 A) which has a height adjustment mechanism (40) for an inflatable rotatable wing (12/14; See Fig. 1) however this patent does not have an airflow channel that is changed by the height of the wing; 50 does not adjust up and down. Notice that the path of 80 in Lowe’036 is eliminated from Lowe’991 because the adjustable nature of the Lowe’991 wing (12/14) would make the airflow unpredictable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642